Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-18-00557-CV

                                      IN RE DER DREAM LLC

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: August 15, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 8, 2018, relator filed a petition for writ of mandamus and a motion for

emergency relief. After considering the petition and the record provided with the petition, this

court concludes that based on the mandamus record relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s

motion for emergency relief is also DENIED.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2017-CI-16004, styled Robert R. Gonzalez v. Der Dream, LLC and
Wienerschnitzel DFW ADI, LLC, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable
Renée Yanta presiding.